Matter of Keenan S. (Keith S.) (2020 NY Slip Op 01019)





Matter of Keenan S. (Keith S.)


2020 NY Slip Op 01019


Decided on February 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020

Richter, J.P., Manzanet-Daniels, Gesmer, Singh, JJ.


11021 NN2117/18 NN2118/18

[*1] In re Keenan S., and Another, Children Under the Age of Eighteen Years, etc., Keith S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


The Law Offices of Salihah R. Denman, PLLC, Harrison (Salihah R. Denman of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Kate Fletcher of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about October 12, 2018, which, inter alia, after a hearing, found that respondent father neglected the subject child Keenan S., unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012 [f][i][B]; 1046[b][i]). The record shows that the child was subject to actual or imminent danger of impairment to his emotional and mental condition due to his exposure to incidents of domestic violence by the father against the mother (see Matter of Andru G. [Jasmine C.], 156 AD3d 456 [1st Dept 2017]; Matter of Serenity H. [Tasha S.], 132 AD3d 508 [1st Dept 2015]). There exists no basis to disturb the court's credibility determinations (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 13, 2020
CLERK